Appeal from a judgment of Supreme Court, Erie County (Buscaglia, J.), entered November 19, 1998, convicting defendant upon his plea of guilty of attempted assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by vacating the sentence and as modified the judgment is affirmed, and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum *1479as in People v Hendrix ([appeal No. 2] 2 AD3d 1479 [2003]). Present—Green, J.P., Wisner, Gorski and Hayes, JJ.